          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 1 of 18




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Yufan Zhang,                                      Civil Case No. 18-cv-01454-MJD-KMM

                      Plaintiff,
                                                 DEFENDANTS’ MEMORANDUM IN
v.                                                 OPPOSITION TO PLAINTIFF’S
UnitedHealth Group and Sujatha                        MOTION TO VACATE
Duraimanickam,                                      ARBITRATOR’S DECISION

                      Defendants.


                                    INTRODUCTION

         Arbitration awards are not to be vacated except in extraordinary circumstances,

none of which exist here. Plaintiff Yufan Zhang’s (“Zhang”) memorandum in support of

his motion to vacate is devoted primarily to a recitation of evidence on matters and

arguments that were submitted to Arbitrator Jeffrey Keyes during the four-day arbitration

of this matter. While it is clear that Zhang disagrees with Arbitrator Keyes’s decision, his

disagreement cannot be the basis for vacatur and his arguments on the merits are not

properly before the Court. Moreover, even if the Court were to consider Zhang’s

arguments, his motion fails. The evidence at the arbitration supported the award, and

there is no evidence of misconduct or other circumstances sufficient to set it aside.

Defendants UnitedHealth Group, Inc. (“UnitedHealth”) and Sujatha Duraimanickam

respectfully request Zhang’s motion be denied.1




1
 Defendants anticipate filing a cross-motion to confirm Arbitrator Keyes’s award in the
near future.

4818-3236-4246
          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 2 of 18




                 FACTUAL BACKGROUND AND PROCEDURAL POSTURE

         Zhang is a former UnitedHealth employee who was terminated for poor

performance in November 2016. Zhang first commenced this action pro se on May 15,

2018. [ECF No. 1.] In his initial Complaint, Zhang alleged that he was unlawfully

terminated due to age and that false statements had been made about him. (Id.) The Court

referred Zhang to the FBA Pro Se Project, and attorneys from Gustafson Gluek PLLC

agreed to the representation. [ECF Nos. 2-4.]

         On August 13, 2018, Zhang filed his First Amended Complaint, alleging age

discrimination in violation of the Age Discrimination in Employment Act (“ADEA”) and

the Minnesota Human Rights Act (“MHRA”). [ECF No. 7.] Zhang also asserted a claim

for defamation based on statements Defendant Duraimanickam made about Zhang in her

supervisory capacity.2 (See id.) On February 14, 2019, this Court granted Defendants’

Motion to Compel Arbitration, finding that Zhang entered into a valid, enforceable

agreement to arbitrate employment claims under UnitedHealth’s Arbitration Policy

(“Policy”). [ECF No. 28.] In its Order, the Court explicitly acknowledged “that the

arbitrator would have the authority to determine discovery issues,” including questions

related to the limitations on discovery contained in the Arbitration Policy. (See id. at 16.)

         The parties proceeded to litigate Zhang’s claims according to the Rules of the

American Arbitration Association (“AAA”), as modified by the Policy. (Declaration of

Sandra Jezierski, (“Jezierski Decl.”), ¶2.) The parties were entitled to serve up to 25

2
  Zhang initially brought all claims against both Defendants. [See ECF No. 7.] He later
voluntarily dismissed the ADEA and MHRA claims brought against Duraimanickam,
leaving only the defamation claim against her. [See ECF No. 14.]

                                              2
4818-3236-4246
          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 3 of 18




Requests for the Production of Documents on one another and conduct two eight-hour

days of fact witness depositions.3 (Id., Ex. A, ¶¶14.b and 14.c.) In addition to taking

multiple depositions, Plaintiff served—and Defendants responded to—21 Requests for

Production of Documents. (Id. ¶3.) No discovery disputes came before former Magistrate

Judge and Arbitrator Jeffrey Keyes. (Id.)

         Arbitrator Keyes heard testimony over a four-day period on August 4, 5, 18, and

19, 2020.4 (Id. ¶5.) During the hearing, the facts were hotly contested. As illustrated by

Defendants’ post-hearing submissions, (Id., ¶9, Ex. C), Arbitrator Keyes heard testimony

that:

     Zhang suffered from performance issues from the onset of his employment;

     Zhang’s first supervisor coached him on his performance and gave him a score of

         “Needs Improvement” in at least one area of his first annual review;

     Defendant Duraimanickam began supervising Zhang shortly after he completed

         his first year with UnitedHealth;


3
  The Policy also called for one limited interrogatory, expert depositions, and physical
and mental examinations consistent with Fed. R. Civ. P. 35. (Jezierski Decl., Ex. A,
¶¶14.a, 14.c, and 14.d.)
4
  The hearing was initially scheduled for August 4 through 6, 2020. Zhang called nine
fact witnesses before he began testifying on direct examination the morning of the second
day. (See id., ¶8, Ex. B, Arbitration Transcript (“Tr.”), Vols. 1 and 2.) That afternoon,
because of difficulties understanding Zhang’s accent, Arbitrator Keyes ordered the
hearing to stand in recess to allow Zhang to retain a Mandarin translator. (Tr. 320:17-
323:11.) When the hearing resumed two weeks later, Zhang was allowed to repeat prior
testimony to ensure a clear record, and his attorney was given latitude to ask leading
questions to expedite the proceeding. (Id. at 332:19-333:14; 338:15-339:2.) Zhang’s
testimony occupied the entire third day of the hearing. (Id. Vol. 3.) Zhang rested his case
the morning of the fourth day. (Id. Vol. 4.) Defendants called six witnesses before resting
that afternoon. (Id.)

                                              3
4818-3236-4246
          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 4 of 18




     Duraimanickam also observed performance issues within months of starting to

         supervise Zhang;

     Duraimanickam coached Zhang on his performance issues and provided feedback

         in an effort to help him improve;

     Zhang’s co-workers communicated their own frustrations about Zhang’s

         performance to Duraimanickam;

     UnitedHealth placed Zhang on a corrective action plan because of his poor

         performance;

     Zhang’s performance did not improve despite being given concrete action items

         and meeting regularly with Duraimanickam;

     Zhang’s shortcomings impacted the entire team and its reputation, including its

         reputation with client groups; and

     Zhang was terminated for poor performance.

         The Policy provides that the arbitrator is to “follow the rules of law of the state

which is the employee’s principal place of work, any applicable Federal law, and the

rules as stated in th[e] Policy.” (Id., Ex. A, ¶C.21.b.) The Policy further provides that the

arbitrator shall issue a written, signed award, which is final and binding upon all parties.

(Id., ¶¶C.21.a, c.)




                                                4
4818-3236-4246
          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 5 of 18




         On October 5, 2020,5 Arbitrator Keyes issued a reasoned written decision in favor

of Defendants on all counts. (Id., ¶10, Ex. D.) Arbitrator Keyes found that Defendants

proved Zhang was not meeting UnitedHealth’s performance expectations, and Zhang

failed to meet his burden in proving pretext. (Id. at 2.) Arbitrator Keyes further found that

the statements Zhang complained of were subject to a qualified privilege, which Zhang

failed to bring evidence to overcome. (Id. at 4-5.)

         Zhang was represented by counsel continuously from counsel’s Notices of

Appearance in this Court—through discovery, the hearing, and post-hearing briefing—

until counsel’s Motion for Withdrawal without Substitution was granted on

November 18, 2020. [ECF No. 39.] Zhang now seeks vacatur.

         Although the precise legal basis for Zhang’s motion is difficult to discern, Zhang

devotes the bulk of his 144-page memorandum6 to a regurgitation of the facts from his

perspective.7 (See generally First Amended Memorandum in Support of Motion to

Vacate Arbitration Awards (“Pl. Br.”), ECF No. 56.) Throughout his memorandum,


5
  Arbitrator Keyes dated his decision October 5, 2020, but the Parties did not receive it
until the following day. (Jezierski Decl., ¶10.)
6
  Zhang timely filed his initial Brief in Support of Motion to Vacate Arbitration Awards
on January 6, 2021. [ECF No. 42.] That memorandum exceeded the word limit in L.R.
7.1 by over 1,000 words. (Jezierski Decl., ¶11.) The following day, Zhang asked for
permission to file an amended brief, which Magistrate Judge Menendez granted. (Id.,
¶12, Ex. E.) Zhang filed his First Amended Memorandum in Support of Motion to Vacate
Arbitration Awards on January 21, 2020. [ECF No. 56.] Zhang’s First Amended
Memorandum is over two-and-one-half times the word limit. (Jezierski Decl. ¶12.)
Despite filing multiple memoranda, Zhang has not actually filed a motion to vacate the
Award.
7
  Suffice it to say, Defendants vigorously dispute Zhang’s depiction of both the
underlying events and the record, as illustrated in Respondents’ post-hearing submission.
(See id., Ex. C.)

                                              5
4818-3236-4246
          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 6 of 18




Zhang claims that Defendants’ failure to produce records from three project management

databases caused Arbitrator Keyes to be confused and prevented Zhang from meeting his

burden of proof. (See, e.g., id. at 69, 140.) Zhang cites to both the Federal Arbitration Act

(“FAA”) and the Minnesota Uniform Arbitration Act (“MUAA”) in his memorandum.

(See id. at 81-82.)

                                STANDARD OF REVIEW

         A court’s “scope of review of an arbitration award … is among the narrowest

known to the law.” Bhd. of Maint. of Way Emps. v. Terminal R.R. Ass’n of St. Louis, 307

F.3d 737, 739 (8th Cir. 2002). “Under the FAA,8 courts may vacate an arbitrator’s

decision ‘only in very unusual circumstances.’” Oxford Health Plans LLC v. Sutter, 569

U.S. 564, 568 (2013) (quoting First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938

(1995)).

         “Courts do not generally review the merits of arbitration awards, and neither

serious legal nor factual errors typically permit a court to vacate an award ‘so long as the

arbitrator is even arguably … applying the contract.’” Horton, Inc. v. NSK Corp., Inc.,

544 F. Supp. 2d 817, 823 (D. Minn. 2008) (quoting Stark v. Sandberg, Phoenix & von

Gontard, P.C., 381 F.3d 793, 798 (8th Cir. 2004)). Therefore, an arbitrator’s



8
 Zhang’s motion is properly decided under the FAA, which governs judicial review of an
arbitration award when the arbitration agreement contains no specific reference to
application of a state arbitration act. Riniker v. UnitedHealth Grp. Inc., No. 12-CV-2875
JNE/TNL, 2015 WL 1782566, at *3 (D. Minn. Apr. 20, 2015) (finding FAA to apply to
UnitedHealth arbitration agreement); see also UHC Mgmt. Co., Inc. v. Computer Scis.
Corp., 148 F.3d 992, 997 (8th Cir. 1998) (mandating application of the FAA unless the
parties made it “abundantly clear” that the FAA would not apply to judicial review).

                                              6
4818-3236-4246
          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 7 of 18




interpretation of the law, even if erroneous, “is not a valid justification for vacating an

award.” Id. at 824 (citation omitted).

         The relevant FAA sections cited by Zhang allow vacatur only

         (1) where the award was procured by corruption, fraud, or undue means …

         [or]

         (3) where the arbitrators were guilty of misconduct in refusing to postpone
         the hearing, upon sufficient cause shown, or in refusing to hear evidence
         pertinent and material to the controversy[.]

9 U.S.C. § 10(a). “The burden is on the party requesting vacatur of the award to prove

one of these … bases.” ATS Int’l, Inc. v. LAP Distribution PTE Ltd., No. CIV. 11-2207

MJD/LIB, 2012 WL 2884989, at *4 (D. Minn. June 26, 2012) (quotation omitted).

                                         ARGUMENT

I.       THE MERITS ARE NOT PROPERLY BEFORE THE COURT

         Throughout his memorandum, Zhang repeatedly attacks Arbitrator Keyes’s

credibility determinations and the strength of the evidence presented at the hearing. But

Zhang’s arguments on the merits are not properly before this Court. Oxford Health Plans,

133 S. Ct. at 2069 (“The remainder of Oxford’s argument addresses merely the merits:…

We reject this argument because, only because, it is not properly addressed to a court…

[C]onvincing a court of an arbitrator’s error—even his grave error—is not enough.”).

There is no place for the Court to “accept[] evidence on matters and arguments that either

were or could have been submitted to the arbitration panel.” Hoffman v. Cargill, Inc.,

236 F.3d 458, 462 (8th Cir. 2001)). A “simpl[e] disagree[ment] with the arbitrator[’s]

analysis of the facts” is not grounds for vacating an award. Id.


                                              7
4818-3236-4246
          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 8 of 18




         Despite this clear law, Zhang argues ad nauseam that he was a strong performer,

lauding his receipt of UnitedHealth’s “Make IT Happen Award” in 20159 and citing to

his colleagues’ praise of his technical skills. (See, e.g., Pl. Br. at 72-73.) He has submitted

what he describes as “more than three boxes” of exhibits for the Court’s consideration.

(Jezierski Decl., ¶13, Ex. F.) This Motion is a not-so-transparent attempt to have the

merits heard by this Court, but Zhang’s allegations that the arbitrator made faulty

credibility and factual determinations cannot be a basis for vacatur.

II.      THE AWARD WAS NOT PROCURED BY CORRUPTION, FRAUD, OR
         UNDUE MEANS

         Zhang appears to claim the Award should be vacated under §10(a)(1), (see Pl. Br.

at 83-84), which provides for vacatur “where the award was procured by corruption,

fraud, or undue means ….” 9 U.S.C. §10(a)(1). In supporting his argument, Zhang

repeatedly states that Defendants “refused to disclose” documents from project

management databases “BaseCamp,” “CodeHub,” and “service-now,” allegedly

rendering Arbitrator Keyes (and the attorneys) confused and unable to understand the

evidence. (See, e.g., Pl. Br. at 18-20, 35-36, 40, 49-50, 69-70, 140.) Zhang also attacks

Duraimanickam’s and other witnesses’ testimony, claiming they lied, were “unwilling to

provide some key information,” or gave “some misleading information.”10 (Id. at 69.)



9
  Zhang’s suggestion that he personally won this award is curious, given the multiple
witnesses who testified that he did not individually receive the award but that he was part
of a team that won it. (See, e.g., Tr. 25:4-24; 161:12-162:4; 743:18-744:2.)
10
   Zhang also claims Duraimanickam “gave the arbitrator a [sic] ‘Illusion of Truth’ by
circular reasoning, or ‘Repeat a lie often enough and it becomes the truth.’” (Pl. Br. at
97.)

                                              8
4818-3236-4246
          CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 9 of 18




These behaviors, he claims, led to an award procured by fraud. (Id. at 69.) Zhang falls far

short of meeting the burden to support vacatur on this ground.

         To prevail on a motion to vacate an arbitration award because of fraud, “the

offended party [must] prove[] the fraud by clear and convincing evidence, show[] the

fraud was not discoverable by due diligence before or during the proceeding, and show[]

that the fraud was materially related to an arbitration issue.” MidAmerican Energy Co. v.

Int'l Bhd. of Elec. Workers Local 499, 345 F.3d 616, 622 (8th Cir. 2003). “[F]raud

traditionally requires a false representation of material fact, made knowingly and with

intent to deceive, which induces another party to act.” Wolfson v. Allianz Life Ins. Co. of

N. Am., No. CIV. 14-4469 JNE/BRT, 2015 WL 2194813, at *6 (D. Minn. May 11, 2015).

In the context of the FAA, though, more is required. Id. (“But given ‘the strong federal

policy favoring arbitration,’ fraud under the FAA demands a ‘greater level of improper

conduct’ than is typically required.” (quoting Goff v. Dakota, Minn. & E. R.R. Corp., 276

F.3d 992, 996 (8th Cir. 2002)). Before an award can be vacated under §10(a)(1), the party

seeking vacatur must demonstrate a causal connection between the improper conduct and

the award. PaineWebber Grp., Inc. v. Zinsmeyer Trusts P'ship, 187 F.3d 988, 991-95 (8th

Cir. 1999).

         Zhang’s attempt to vacate the award under §10(a)(1) fails because he has not

demonstrated any of the requisite elements. He has not proved any intentional deception

of material fact or any other improper conduct by Defendants or any witnesses. Nor has

he pointed to any alleged wrongdoing that could “not have been discoverable by due

diligence.”

                                              9
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 10 of 18




         Primarily, Zhang claims Defendants failed to produce records that would disprove

Duraimanickam’s perception of his failures. Aside from the fact that the relevant inquiry

is what Defendants in good faith believed regarding Zhang’s performance (not whether or

not they were correct), the state of the production record involved no deception or

misrepresentation. Zhang was perfectly aware of the document requests he served, the

documents produced (and not produced), and the documents he identified as exhibits for

the hearing. If he felt information or documents were missing, he could have identified

the missing documents and taken steps to procure them. Indeed, Zhang served at least one

deficiency letter on Defendants during the course of discovery, but that letter lacked any

reference to the information he now claims is essential to proving his claims.11 (Jezierski

Decl. ¶3.) Zhang also did not seek assistance from Arbitrator Keyes in obtaining the

information, which he could have done at any point up to and including during the

hearing.12 (Id., ¶4.)

         Moreover, Defendants did not hide information from either Zhang or Arbitrator

Keyes. Zhang questioned witnesses during the hearing about the information tracked in

the databases, and Defendants did not object. (See, e.g., Tr. 95:19-96:25; 98:15-20;


11
   Deficiency letters are commonplace in litigation and, in this case, the crux of the letter
was the form of Defendants’ objections. Defendants strongly object to Zhang’s
accusations that they wrongly concealed evidence because they believed the evidence
would be unfavorable to them. (See, e.g., Pl. Br. at 141.) Defendants are well-aware of
their obligations to comply with discovery, which are no different in arbitration than if
the parties had been litigating in court. Zhang has zero evidence of Defendants
wrongfully withholding evidence.
12
   Contrary to Zhang’s contention, both the Arbitration Policy and the AAA Rules
granted Arbitrator Keyes the authority to rule on discovery disputes and order discovery.
(See Jezierski Decl., Ex. A, ¶C.14.e; AAA Employment Rule 9.)

                                             10
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 11 of 18




134:7-135:15; 669:6-670:19.) Zhang seems to think that Defendants had an affirmative

duty to introduce evidence discussed during Zhang’s case-in-chief, even in the absence of

Zhang’s request for the evidence to be either produced or admitted. But that is not how

adversarial proceedings work. Zhang neither sought the information in discovery nor

demanded it mid-hearing, even when the Arbitrator ordered a two-week continuance for

other reasons. (Jezierski Decl., ¶¶3-6.) Zhang’s failure to litigate his case is not improper

conduct on the part of Defendants.

         Zhang likewise complains about allegedly circular testimony by Duraimanickam.

It should go without saying that the Arbitrator was capable of intervening if he found a

witness’s testimony difficult to follow or confusing. Indeed, that is precisely what the

Arbitrator did when he could not understand Zhang’s testimony.13

         As to alleged “lies,” Zhang does no more than make generalized statements

without evidentiary support.14 (See, e.g., Pl. Br. at 69.) He certainly has not met his

burden of showing—by clear and convincing evidence—that witnesses intentionally

13
   Zhang’s testimony was difficult to follow both because of Zhang’s strong accent and
because Zhang repeatedly provided nonresponsive and rambling answers. (Jezierski Decl.
¶5.) During the early part of Zhang’s testimony, Arbitrator Keyes and the Court Reporter
regularly sought clarification on Zhang’s answers. (Id.; see, e.g., Tr. 288:1-6; 291:19-
294:12.) The Arbitrator then directed Zhang’s attorney to summarize Zhang’s answers for
the record. (See, e.g., Tr. at 296:7-22; 297:15-21; 307:10-309:16.) Ultimately, Arbitrator
Keyes ordered Zhang to obtain a translator. (Id. at 320:17-323:11.) Even when Zhang
resumed testifying, Arbitrator Keyes gave Zhang’s counsel wide latitude to lead,
decipher, and summarize Zhang’s testimony. (See, e.g., Tr. 338:15-339:7; 345:17-346:20;
348:13-351:12; 364:1-366:25; 388:6-15.) He also allowed lengthy and nonresponsive
answers, including over Defendants’ objections. (See, e.g., Tr. 395:18-398:8.) Arbitrator
Keyes bent over backwards to provide Zhang a fair opportunity to be heard.
14
   Zhang appears to claim that Shawn Woods and Kim Myers gave misleading testimony,
though he does not coherently explain what about their testimony would constitute fraud.
(See, e.g., Pl. Br. at 135-36.)

                                             11
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 12 of 18




perjured themselves. Zhang has not demonstrated any of the circumstances to justify

vacating the Arbitration Award under §10(a)(1).

III.     ARBITRATOR KEYES HEARD ALL RELEVANT TESTIMONY AND
         PROVIDED ZHANG A FAIR HEARING

         Zhang also appears to seek relief under §10(a)(3), which provides for vacatur

“where the arbitrator[] [was] guilty of misconduct in refusing to postpone the hearing, …

or in refusing to hear evidence pertinent and material to the controversy.” 9 U.S.C.

§ 10(a)(3). “A party seeking to vacate an award for misconduct under § 10(a)(3) must

show that he was ‘deprived of a fair hearing.’” Brown v. Brown-Thill, 762 F.3d 814, 820

(8th Cir. 2014) (quoting Grahams Serv. Inc. v. Teamsters Local 975, 700 F.2d 420, 422

(8th Cir. 1982)). Zhang has made no such showing.

         As an initial matter, the requirement that an arbitrator “hear” evidence centers

around the exclusion of evidence, not, as Zhang presumes, the arbitrator’s consideration

of evidence. See, e.g., Grahams, 700 F.2d 420; see also Nat’l Post Office, Mailhandlers,

Watchmen, Messengers and Grp. Leaders Div., Laborers Int’l Union of N. Am. v. United

States Postal Serv., 751 F.2d 834, 841 (6th Cir. 1985); Hoteles Condado Beach, La

Concha and Convention Ctr. v. Union De Tronquistas Local 901, 763 F.2d 34 (1st Cir.

1985); Newark Stereotypers’ Union No. 18 v. Newark Morning Ledger Co., 397 F.2d 594

(3d Cir. 1968).

         Here, Zhang complains that Arbitrator Keyes did not give proper consideration to

a document Zhang claimed was a compilation of contemporaneous notes regarding his

work performance and meetings with Duraimanickam. (See Pl. Br. at 123-24; Tr. 491:21-


                                              12
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 13 of 18




94:22.) Arbitrator Keyes admitted this document over Defendants’ objection. (Tr.

315:16-320:16.) But in light of Zhang’s either inability or refusal to show he recorded the

notes contemporaneously with the events, Arbitrator Keyes wrote that the “compilation

of notes does not constitute reliable evidence supporting the claim.” (Jezierski Decl.,

Ex. D at 4.) The Arbitrator did not exclude or fail to consider the evidence; he just

deemed it less credible than other evidence presented at the hearing.

         The only other evidence Zhang claims should have been heard are the project

management records from BaseCamp, CodeHub, and service-now. But Arbitrator Keyes

did not exclude this evidence; Zhang never sought to introduce it. It is axiomatic that one

cannot exclude evidence unless and until its admission is sought.

         It is also manifest that one cannot wrongfully deny a postponement that is never

sought. During the hearing, Zhang did not once request a continuance to permit him to

obtain additional information or documents from Defendants, nor did he complain that he

had inadequate time for his case-in-chief. Ordinarily, the failure to complain about

alleged errors waives the claims. See PaineWebber Grp., Inc. v. Zinsmeyer Trusts P'ship,

187 F.3d 988, 995 (8th Cir. 1999) (“Zinsmeyer waived this contention by failing to raise

it to the arbitrators.” (citations omitted)). In his memorandum, however, Zhang claims

that he raised these concerns via letter to Arbitrator Keyes on September 18, 2020. (See

Pl. Br. at 105.) The letter, which does not appear to have been filed with the Court, was

never provided to Defendants by either Zhang or his then-attorney, and it is unclear

whether it was ever delivered to Arbitrator Keyes. (Jezierski Decl. ¶14.) In any event, the



                                             13
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 14 of 18




claims were not raised during the proceeding. Zhang has therefore failed to show that he

preserved these arguments.

         Regardless, Zhang cannot credibly claim he was denied a fair hearing. Zhang’s

counsel called nearly all of Defendants’ witnesses as adverse witnesses during Zhang’s

three-day case-in-chief, and he had “another bite at the apple” when he cross-examined

them following Defendants’ case-in-chief, which was put on in less than a day. (See

generally Tr.) Because of difficulties with Zhang’s testimony, Zhang’s counsel was also

permitted to lead him and summarize his testimony in a manner that is well outside of

typical procedures or the Rules of Evidence. Zhang had every opportunity to present his

case and challenge Defendants during their case-in-chief.

         Zhang has not met his burden of showing that Arbitrator Keyes engaged in

misconduct to justify vacating the Award under the FAA.

IV.      AN AWARD CANNOT BE VACATED ON THE GROUNDS THAT THE
         ARBITRATOR MISAPPLIED THE LAW

         Zhang also claims that Arbitrator Keyes misapplied the law regarding the qualified

privilege and defamation claims. (See Pl. Br. at 95-96, 103-04.) Although an arbitrator’s

manifest disregard for the law has been used to vacate awards in the past,15 that test is no




15
     The now-defunct test for “manifest disregard” was very strict.
         Manifest disregard for the law may be found when arbitrators are shown to
         have been fully aware of the existence of a clearly defined governing legal
         principle, but refused to apply it, in effect, ignoring it. If an arbitrator, for
         example, stated the law, acknowledged that he was rendering a decision
         contrary to law, and said that he was doing so because he thought the law
         unfair, that would be an instance of “manifest disregard.”

                                                14
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 15 of 18




longer available to parties seeking vacatur. Air Line Pilots Ass’n Intern. v. Trans States

Airlines, LLC, 638 F.3d 572, 578-79 (8th Cir. 2011) (holding, in light of the Supreme

Court’s decision in Hall Street Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576 (2008), that

courts can no longer vacate awards on the grounds that the arbitrators manifestly

disregarded the law); Paisley Park Enterprises, Inc. v. Boxill, 371 F. Supp. 3d 578, 582

(D. Minn. 2019), appeal dismissed, No. 19-1941, 2020 WL 6375153 (8th Cir. Feb. 19,

2020). Zhang’s argument that Arbitrator Keyes manifestly disregarded the law is not

properly before the Court and, therefore, must be rejected.

V.       ARBITRATOR KEYES PROPERLY CONSIDERED THE EVIDENCE
         PRESENTED

         As stated above, the merits of the Arbitration Award are not properly before the

Court. But even if Zhang’s arguments were considered, they would be insufficient to

support vacating the Award. Arbitrator Keyes presided over this case pursuant to a valid

arbitration agreement, and he issued a final and binding award.

         The Arbitrator solicited pre-hearing memoranda, heard testimony over a four-day

period, admitted nearly 100 exhibits, received post-hearing memoranda, and issued a

reasoned, written decision analyzing the claims. (Jezierski Decl., ¶¶5, 7-10.) Arbitrator

Keyes wrote that he based the award on “having duly heard the proofs and allegations at

the hearings,” (Id., Ex. D at 1), and he referenced both the documentary evidence and

witness testimony throughout the award. (See generally id.)




Horton, 544 F. Supp. 2d at 824 (internal citations, quotations, and quotation marks
omitted).

                                             15
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 16 of 18




         Zhang challenges Arbitrator Keyes’s ruling because Zhang believes he was a good

performer, but Zhang’s opinion of his own performance is irrelevant. All that matters is

that UnitedHealth’s reason for termination was nondiscriminatory, even if unwise or

based on mistakes of fact. See Riser v. Target Corp., 458 F.3d 817 (8th Cir. 2006)

(“While [plaintiff] may have some concerns about [defendant]’s management style, he

does not have a Title VII claim.”); see also Dorsey v. Pinnacle Automation Co., 278 F.3d

830, 837 (8th Cir. 2002) (“The threshold question when considering pretext is whether

[the employer’s] reasons for its employment actions are true, not if they are wise, fair, or

correct.”); Hutson v. McDonnell Douglas Corp., 63 F.3d 771, 781 (8th Cir. 1995) (“[T]he

employment-discrimination laws have not vested in the federal courts the authority to sit

as super-personnel departments reviewing the wisdom or fairness of the business

judgments made by employers, except to the extent that those judgments involve

intentional discrimination.”).

         Moreover, the evidence does not support the rosy picture of Zhang’s performance

presented in his memorandum. While it is true some of Zhang’s colleagues have said

positive things about him, the evidence also showed that they felt he was inefficient and

did not communicate or collaborate effectively. (See, e.g., Tr. 185:19-186:2; 703:21-

706:1; 710:10-14; 711:13-714:24; 720:12-721:12; 744:23-746:11.) As Zhang states: “In

arbitration, there are two explanations for why [Zhang] was fired: [Defendants’] and

[Zhang’s].” (Pl. Br. at 16.) Arbitrator Keyes simply found Defendants’ more credible.

The FAA does not permit vacatur simply because one party disagrees with the findings.



                                             16
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 17 of 18




VI.      THE AWARD CANNOT BE VACATED UNDER THE MUAA

         Zhang cites the MUAA as further grounds for vacating the Award. (Pl. Br. at 81.)

The FAA—not the MUAA—applies to Zhang’s motion. Supra, note 8. But even if the

MUAA governed, Zhang’s motion would fail. “[T]he scope of judicial review of an

arbitration award [under the MUAA] is extremely narrow.” State Office of State Auditor

v. Minn. Ass’n of Prof’l Emps., 504 N.W.2d 751, 755 (Minn. 1993); see also Seagate

Tech., LLC v. W. Digital Corp., 854 N.W.2d 750 (Minn. 2014) (“In our review of an

arbitrator’s authority, ‘[e]very reasonable presumption is exercised in favor of the finality

and validity of the award.’” (quoting Nat’l Indem. Co. v. Farm Bureau Mut. Ins. Co., 348

N.W.2d 748, 750 (Minn. 1984)).

         The MUAA limits the grounds on which an award may be vacated to similar

grounds as are found in the FAA. See Minn. Stat. § 572B.23(a). Under the MUAA, “[a]n

arbitration award ‘will be set aside by the courts only when the objective party meets its

burden of proof that the arbitrators have clearly exceeded the powers granted to them in

the arbitration agreement; courts will not overturn an award merely because they may

disagree with the arbitrators’ decision on the merits.’” Seagate, 854 N.W.2d at 760-61

(quoting Childrens’ Hosp., Inc. v. Minn. Nurses Ass’n, 265 N.W.2d 649, 652 (Minn.

1978) (emphasis in original)).

         As with the FAA, “the only issue [in determining whether an arbitrator exceeded

his powers] is whether the question decided by the arbitrator was within his authority to

decide; [the courts] may not examine the underlying evidence and record, or otherwise

delve into the merits of the award.” Liberty Mut. Ins. Co. v. Sankey, 605 N.W.2d 411,

                                             17
4818-3236-4246
         CASE 0:18-cv-01454-MJD-KMM Doc. 59 Filed 02/03/21 Page 18 of 18




413-14 (Minn. Ct. App. 2000); see also Seagate, 854 N.W.2d at 767 (“In short, [the

parties’] challenge, which is primarily about the arbitrator’s refusal to use certain

evidence in fashioning the final award, is outside the scope of [the MUAA].”).

         For the reasons already discussed, even under the MUAA, Zhang would not be

entitled to vacatur of the arbitration award.

                                      CONCLUSION

         Distilled to its essence, Zhang’s argument amounts to a discovery grievance, that

was never raised by Zhang during the course of this litigation, coupled with a

disagreement about the weight of the evidence. These are not proper grounds for vacating

an arbitration award. Zhang has failed to show that either Defendants or the Arbitrator

acted improperly or engaged in misconduct sufficient to set aside the Award. Defendants

UnitedHealth Group and Sujatha Duraimanickam therefore respectfully request

Plaintiff’s motion to vacate be denied.


                                            NILAN JOHNSON LEWIS PA

Dated: February 3, 2021                     By:         s/ Sarah B. Riskin
                                                     Sandra L. Jezierski (Reg. No. 0267132)
                                                     Sarah B. Riskin (Reg. No. 0388870)
                                                     250 Marquette Avenue South, Suite 800
                                                     Minneapolis, MN 55401
                                                     Phone: 612-305-7500
                                                     Fax: 612-305-7501
                                                     sjezierski@nilanjohnson.com
                                                     sriskin@nilanjohnson.com

                                            ATTORNEYS FOR DEFENDANTS




                                                18
4818-3236-4246
